This appeal was from a judgment forfeiting a bail bond. Appellants filed a sworn answer to the effect that at the term preceding the forfeiture motion had been made to quash the complaint under which the principal was arrested, and that the court took it under advisement for some days, and finally, upon the last day of the term, sustained the motion. The State met this by the fact that there was no entry on the minutes of the court or on the court's docket, or any memorandum in writing, that such motion had been made or sustained. In fact, the whole proceeding was verbal. There was no minute made by the court upon the docket, or entry by the clerk in the minutes of the court. The State, under oath, denies that any such occurrence took place, even verbally. It is further stated and shown by the judgment of the court incorporated in the record that the court, previous to the answer of appellants, had refused to enter a judgment nunc pro tunc in accordance with appellants' contention. It is contended that the court erred in not hearing evidence in regard to the verbal matters set up, and in not sustaining appellants' answer to the effect that the complaint had been quashed under the circumstances stated. The Criminal District Court of Galveston is a court of record, and its judgments and orders can only be evidenced by its records. The decision of the court refusing to enter judgment of dismissal nunc pro tunc concluded that question as presented by this record. As herein found, the answer sets up no defense.
Finding no error in the record, the judgment is affirmed.
Affirmed. *Page 273